Exhibit 99.1 EASTERLY GOVERNMENT PROPERTIES REPORTS FOURTH QUARTER AND FULL YEAR 2016 RESULTS WASHINGTON, D.C. – March 2, 2017 – Easterly Government Properties, Inc. (NYSE: DEA) (the “Company” or “Easterly”), a fully integrated real estate investment trust (“REIT”) focused primarily on the acquisition, development and management of Class A commercial properties leased to the U.S. Government, today announced its results of operations for the quarter and full year ended December 31, 2016. Highlights for the Quarter Ended December 31, 2016: • Net income of $1.5 million, or $0.03 per share on a fully diluted basis • FFO of $13.9 million, or $0.31 per share on a fully diluted basis • FFO, as Adjusted of $13.3 million, or $0.30 per share on a fully diluted basis • Acquired a Federal Bureau of Investigation (FBI) field office in Albany, NY, and a Federal Bankruptcy Courthouse located in South Bend, IN • Settled forward sales agreements by issuing an aggregate of 1,500,000 shares of common stock in exchange for approximately $27.0 million of gross proceeds • Portfolio occupancy at 100% Highlights for the Year Ended December 31, 2016: • Net income of $4.7 million, or $0.11 per share on a fully diluted basis • FFO of $51.4 million, or $1.21 per share on a fully diluted basis • FFO, as Adjusted of $49.6 million, or $1.17 per share on a fully diluted basis • Completed 7 accretive acquisitions with an aggregate purchase price of $157 million • Acquired two Federal Bureau of Investigation (FBI) field offices in Birmingham, AL and Albany, NY, a Drug Enforcement Administration (DEA) facility in Birmingham, AL, an Immigration and Customs Enforcement (ICE) facility in Albuquerque, NM, a National Park Service (NPS) facility in Omaha, NE, an Environmental Protection Agency (EPA) laboratory in Kansas City, KS, and a Federal Bankruptcy Courthouse in South Bend, IN • Awarded the lease for the development of a Food and Drug Administration (FDA) laboratory in Alameda, CA which, upon completion, will be leased to the General Services Administration (GSA) for a 20-year term • Issued approximately 6.2 million shares of common stock for approximately $111.9 million of gross proceeds in the Company’s first public offering since its IPO • Entered into a $100 million unsecured delayed draw term loan and two forward-starting interest rate swap agreements to effectively fix the interest rate on future draw-downs at 3.12% annually based on the Company’s current leverage ratio • Leverage at year end of 23.8% on the basis of net debt to total enterprise value “Easterly Government Properties is pleased to have completed another successful year as a public company, marked by very strong fourth quarter and full year 2016 results,” said William C. Trimble III, President and Chief Executive Officer of Easterly Government Properties, Inc. “We continue to season as a public REIT and have provided our shareholders with solid growth since our IPO through the expansion of our focused, mission-critical portfolio: In 2015 and 2016 we gave guidance that Easterly would complete $75 - $125 million in acquisitions annually and we exceeded that with $171 million in 2015 and $157 million in 2016. Our acquisitions to date have met our target acquisition metrics and have been accretive. As we conclude our second successful year as a public company, we have stated $150 - $200 million as an acquisition goal for 2017 and fully expect Easterly to continue to deliver.” Financial Results for the Quarter Ended December 31, 2016 Net income of $1.5 million, or $0.03 per share on a fully diluted basis FFO of $13.9 million, or $0.31 per share on a fully diluted basis FFO, as Adjusted of $13.3 million, or $0.30 per share on a fully diluted basis CAD of $11.7 million Financial Results for the Full Year Ended December 31, 2016 Net income of $4.7 million, or $0.11 per share on a fully diluted basis FFO of $51.4 million, or $1.21 per share on a fully diluted basis FFO, as Adjusted of $49.6 million, or $1.17 per share on a fully diluted basis CAD of $43.7 million “Easterly continues to hone its definable edge in sourcing, underwriting and servicing assets that are leased to the U.S. Federal Government,” said Darrell Crate, Chairman of Easterly Government Properties, Inc. “We believe by aligning ourselves with the highest quality properties and prudently managing our capital we are well positioned to continue to add meaningful value to shareholders over time.” Portfolio Operations As of December 31, 2016, the Company wholly owned 43 operating properties in the United States, encompassing approximately 3.1 million square feet in the aggregate, including 40 operating properties that were leased primarily to U.S. Government tenant agencies and three operating properties that were entirely leased to private tenants. As of December 31, 2016, the portfolio had an average age of 12.7 years, was 100% occupied, and had a weighted average remaining lease term of 5.9 years.With approximately 15.7% of leases based on square footage, or 16.6% based on total annualized lease income scheduled to expire before 2019, Easterly expects to continue to provide a highly visible and stable cash-flow stream. Acquisitions In 2016, the Company acquired 7 properties with an aggregate purchase price of $157 million.
